                                                                                            FILED
                                                                                   2020 Sep-30 PM 03:24
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PEOPLE FIRST OF ALABAMA,                   )
    et al.,                                )
                                           )
      Plaintiffs,                          )
                                           )
v.                                         ) Civil Action No. 2:20-cv-00619-AKK
                                           )
JOHN H. MERRILL, Secretary                 )
of State, et al.,                          )
                                           )
      Defendants.                          )

         DEFENDANTS’ MOTION FOR STAY PENDING APPEAL

      “[S]ometimes when you start down one path and you get in the middle
      of that path and you change directions, voters might become
      confused.”—Benard Simelton, President, Alabama NAACP1

      The State Defendants (the State of Alabama and Secretary of State John

Merrill) and the Mobile County Defendants (Circuit Clerk JoJo Schwarzauer and

Probate Judge Don Davis) respectfully move this Court for a stay pending appeal of

the permanent injunction the Court entered on September 30, 2020. See Docs. 250,

251. Given the time-sensitive nature of this case—the November election is now just

34 days away, and absentee voting has been underway for weeks—Defendants



1
 9/10/2020 Rough Tr. at 124. Like the Court in its Findings of Fact and Conclusions
of Law, “[d]ue to the time-sensitive nature of this case, [the State Defendants] cite[]
to the Court Reporter’s uncertified rough transcript of the trial.” Doc. 250 at 2 n.3.
respectfully ask for a prompt ruling on this motion. Defendants intend to seek a stay

from the Eleventh Circuit Court of Appeals shortly after 3PM CDT on Friday,

October 2, 2020, if this Court has not by then stayed its judgment.

      Even though the Court has determined that Plaintiffs have brought successful

claims on the merits, the Court should still grant a stay pending appeal because the

equities favor preserving the status quo during an ongoing election. See Benisek v.

Lamone, 138 S. Ct. 1942, 1944 (2018) (denying injunction because “the balance of

equities and the public interest” demanded it, even assuming that “plaintiffs were

likely to succeed on the merits of their claims”). Indeed, the Supreme Court has

“repeatedly emphasized that lower federal courts should ordinarily not alter the

election rules on the eve of an election,” Republican Nat’l Comm. v. Democratic

Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (citations omitted), because doing so can

itself “result in voter confusion and consequent incentive to remain away from the

polls,” Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006). That is almost certainly why the

Supreme Court stayed the preliminary injunction entered in this case just a few

months ago. See Merrill v. People First of Ala., No. 19A1063, 2020 WL 360409

(U.S. Jul. 2, 2020). Nothing has changed since then that makes issuing an injunction

while absentee voting is already taking place any wiser a course this time round.

See Ne. Ohio Coal. for Homeless & Serv. Employees Int’l Union, Local 1199 v.




                                         2
Blackwell, 467 F.3d 999, 1012 (6th Cir. 2006) (noting strong policy “against

changing the rules in the middle of the submission of absentee ballots”).

      In fact, a stay is even more warranted today than it was back in July as a matter

of both law and fact. Since then, the Supreme Court has stayed additional district

court orders that would alter state election laws. Plaintiffs have had more time to

find safe ways to meet the minimal burdens imposed by the witness and photo ID

requirements. And, of course, the individual Plaintiffs who were eligible to vote in

the July 14 primary runoff were all able to safely either vote in-person or comply

with the absentee provisions that they challenged, despite asserting that they needed

injunctive relief to vote and the Supreme Court staying this Court’s preliminary

injunction. See 9/8/2020 Rough Tr. at 174-75; 9/9/2020 Rough Tr. at 14; 9/14/2020

Rough Tr. at 39-40, 77-78, 83-87.

      Granting a stay would allow the Eleventh Circuit the opportunity to review

this Court’s decision before Alabama’s election law is again upended in the middle

of another election. If the Court enters a stay and the Eleventh Circuit affirms the

injunction, the injunction can take effect at that time with minimal (if any) harm to

Plaintiffs. But if the Court does not enter a stay and a reviewing court then grants

Defendants relief, Alabama’s election law will have been twice changed during

ongoing elections. Without doubt, that will sow needless confusion for voters and

cause much extra work for election officials (and the organizational Plaintiffs). See



                                          3
Purcell, 549 U.S. at 4 (recognizing the confusion caused by “conflicting orders”).

The Court should avoid all that by entering a stay pending appeal.

                                   ARGUMENT

      Under Federal Rule of Civil Procedure 62(c), the Court’s injunction will take

immediate effect unless it is stayed. In determining whether to enter a stay, courts

generally consider: “(1) whether the stay application has made a strong showing that

[it] is likely to succeed on the merits; (2) whether the applicant will be irreparably

injured absent a stay; (3) whether issuance of the stay will substantially injure the

other parties interested in the proceeding; and (4) where the public interest lies.”

Hand v. Scott, 888 F.3d 1206, 1207 (11th Cir. 2018) (quoting Nken v. Holder, 556

U.S. 418, 426 (2009)). The first two factors are generally “the ‘most critical.’” Id.

(quoting Nken, 556 U.S. at 434). But here, the Court is also “required to weigh, in

addition to the harms attendant upon issuance or nonissuance of an injunction,

considerations specific to election cases.” Purcell, 549 U.S. at 4. And given how

many times the Supreme Court has entered stays in election cases just this year—

including in this case—the Court should give those considerations a particularly

close look.




                                          4
          A.    A Stay Is Required Under Purcell.2

          Five months ago, the Supreme Court stayed a district court’s injunction that

altered Wisconsin’s election practices due to COVID-19. See Republican Nat’l

Comm., 140 S. Ct. at 1208. In doing so, the Court noted that it had “repeatedly

emphasized that lower federal courts should ordinarily not alter the election rules on

the eve of an election.” Id. at 1207 (citing Purcell, 549 U.S. 1; Frank v. Walker, 574

U.S. 929 (2014); and Veasey v. Perry, 135 S. Ct. 9 (2014)). The reason for that

admonition is clear: “Court orders affecting elections, especially conflicting orders,

can themselves result in voter confusion and consequent incentive to remain away

from the polls. As an election draws closer, that risk will increase.” Purcell, 549 U.S.

at 4-5.

          The Supreme Court has acted with particular vigilance since the COVID-19

pandemic began to stay injunctions entered by district courts viewing the pandemic

as cause to interfere with state elections. In July, of course, it stayed the preliminary

injunction this Court had entered. Merrill, No. 19A1063, 2020 WL 360409 (U.S.

Jul. 2, 2020). That same month it also stayed a district court’s injunction that relied



2
  The focus of this motion is on why the Court should grant a stay even though it has
determined that some of Plaintiffs’ claims succeed on the merits. The Defendants do
not rehash all their arguments on the merits. But they do not abandon them, and the
Court should reconsider its rulings on the merits, too, for the reasons Defendants
stated in their pre-trial motions, at trial itself, and in their post-trial briefing. See,
e.g., Docs. 121, 139, 160, 186, 209, 244.

                                            5
on COVID-19 to relax Idaho’s rule for ballot initiatives. See Little v. Reclaim Idaho,

No. 20A18, 2020 WL 4360897 (U.S. Jul. 30, 2020). And in August, the Supreme

Court also stayed a district court’s injunction that altered Oregon’s election

procedures due to COVID-19. Clarno v. People Not Politicians, No. 20A21, 2020

WL 4589742 (U.S. Aug. 11, 2020).

       The inverse has also been true: The Supreme Court has upheld orders by

Courts of Appeals staying election-related injunctions that were entered by district

courts due to COVID-19. See Thompson v. DeWine, No. 19A1054, 2020 WL

3456705 (U.S. June 25, 2020) (denying application to vacate Sixth Circuit’s stay of

district court’s order suspending Ohio’s enforcement of in-person signature

requirements due to COVID-19); Tex. Democratic Party v. Abbott, 140 S. Ct. 2015

(2020) (denying application to vacate Fifth Circuit’s stay of district court’s

injunction requiring Texas to implement no-excuse absentee voting during COVID-

19).

       So the message by now should be clear (but is worth repeating nonetheless):

“[L]ower federal courts should ordinarily not alter the election rules on the eve of an

election.” Republican Nat’l Comm., 140 S. Ct. at 1208. That message is just as

pertinent in this stage of the proceeding as it was when the Supreme Court acted to

stay the Court’s prior order. Then, like now, absentee voting was already underway.

And then, like now, in-person voting was just around the corner and well within the



                                          6
normal Purcell window. E.g., North Carolina v. League of Women Voters of N.C.,

574 U.S. 927 (2014) (staying lower court’s order entered 32 days before election

day); Husted v. Ohio State Conference of NAACP, 573 U.S. 988 (2014) (staying

lower court’s order entered 61 days before election day); Purcell, 549 U.S. at 4-5

(staying lower court’s order entered 33 days before election day). If anything, as

explained below, the equities warrant a stay more now than they did at the

preliminary injunction stage.

      Moreover, this Court was wrong to conclude that “State defendants are

judicially estopped” from relying on Purcell to object to a change in Alabama’s

election law during the November 3 election. Doc. 250 at 116. The Court came to

this conclusion because the State Defendants had argued in May that the allegations

Plaintiffs had raised as to the November election were too speculative to warrant

injunctive relief at that time. Id. (citing Doc. 35 at 13-14). But nothing about that

position—which came before Plaintiffs amended their Complaint, and well before

trial—is inconsistent with the concerns of Purcell. See New Hampshire v. Maine,

532 U.S. 742, 750 (2001) (“[A] party’s later position must be ‘clearly inconsistent’

with its earlier position.”). That is so because an injunction is an act of equity; the

underlying merits of the claim are but one factor to consider. See Benisek, 138 S. Ct.

at 1944. So it can both be that the Plaintiffs’ allegations in May concerning the

November election were too speculative to warrant relief then and that equitable



                                          7
considerations warrant the denial of an injunction now that Alabama is in the middle

of the election. These are completely separate inquiries. The speculative nature of

Plaintiffs’ claims in May is simply a product of Plaintiffs’ theory of the case.

Defendants were not required to pretend the claims were not speculative over the

summer in order to preserve their right to ask this Court to prevent voter confusion

caused by changing election laws in the middle of an election. And in any event,

there is “nothing improper or disingenuous about Defendants taking the alternative

position(s): (1) that Plaintiffs’ claims were still premature (unripe) as of May 2[5];

but (2) that if Plaintiffs are correct that their claims were ripe as of May 2[5], they

would likewise have been ripe long before May 1 and thus should have been brought

long before May 1.” Memphis A. Phillip Randolph Inst. v. Hargett, No. 3:20-CV-

00374, 2020 WL 4279623, at *7 (M.D. Tenn. July 21, 2020) (noting in COVID-19

election challenge that “the Court [was] unwilling to accept th[e] proposition” that

“a defendant who previously made and lost a ripeness argument should be de facto

(if not de jure) estopped from asserting laches”).

      Finally, the Mobile County Defendants are certainly not judicially estopped

from raising Purcell.

      B.     Defendants Will Be Irreparably Injured Absent A Stay.

      Absent a stay, the State Defendants will be irreparably harmed. “[T]he

inability to enforce its duly enacted plans clearly inflicts irreparable harm on the



                                          8
State.” Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018). “[F]or all intents and

purposes,” the order “constituted injunctions barring the State from conducting this

year’s elections” in the manner chosen by the Legislature. Id. at 2324. This is why

the Supreme Court allows for interlocutory appeals of preliminary injunctions,

because unless the legislative directive “is unconstitutional, [the injunction] would

seriously and irreparably harm the State.” Id. (footnote omitted); see also Maryland

v. King, 567 U.S. 1301 (2012) (Roberts, C.J., in chambers) (“Any time a State is

enjoined by a court from effectuating statutes enacted by representatives of its

people, it suffers a form of irreparable injury.” (alteration omitted) (quoting New

Motor Vehicle Bd. of Cal. v. Orrin W. Fox. Co., 434 U.S. 1345, 1351 (1977)

(Rehnquist, J., in chambers))); Odebrecht Constr., Inc. v. Sec’y, Fla. Dep’t of

Transp., 715 F.3d 1268, 1289 (11th Cir. 2013) (noting that the “harm of being

prevented from enforcing one of its laws” is “present every time the validity of a

state law is challenged”).

      The injunctions against the County Defendants similarly harm both them and

the State. The Mobile County Defendants are harmed by the injunction preventing

them from carrying out their duties under State law, and the State is harmed because

its laws are being enjoined. The Supreme Court recognized this latter point earlier

in this litigation when it granted the State Defendants’ motion for a stay, even though

the State was not specifically enjoined by the Court’s preliminary injunction.



                                          9
See Merrill, 2020 WL 360409. Soon after that ruling, the Supreme Court explained

its reasoning on this point when it compared the situation in this case to the very

different situation confronting the Court when the Republican National Committee

and the Republican Party of Rhode Island applied for a stay of a district court’s

injunction of Rhode Island’s voting laws. See Republican Nat’l Comm v. Common

Cause Rhode Island, No. 20A28, 2020 WL 4680151, at *1 (U.S. Aug. 13, 2020). In

denying that application, the Supreme Court explained: “Unlike Merrill v. People

First of Alabama, 591 U.S.__ (2020), and other similar cases where a State defends

its own law, here the state election officials support the challenged decree, and no

state official has expressed opposition. Under these circumstances, the applicants

lack a cognizable interest in the State’s ability to ‘enforce its duly enacted’ laws.”

Id. (quoting Abbott v. Perez, 138 S. Ct. at 2324 n.17).

      Moreover, unless this Court enters a stay, the State will not only be harmed as

a matter of law, but also as a matter of fact. The trial took place not on the “eve” of

an election, Republican Nat’l Comm., 140 S. Ct at 1207, but during one. Absentee

voting began on the second day of trial—September 9, 2020. See 9/11/2020 Rough

Tr. at 58. By the fourth day of trial, more than 30,000 Alabamians had applied for

absentee ballots, and “several hundred” of them had cast their ballots in person. Id.

And the Court heard directly from local election officials who were processing

thousands of ballots during trial in the days leading up to their testimony. 9/16/2020



                                          10
Rough Tr. at 55–56 (Carla Woodall testifying that she had processed nearly 1,000

ballots); 9/17/2020 Rough Tr. at 136-37 (Alleen Barnett testifying that she had

processed 2,864 applications as of September 9); 9/17/2020 Rough Tr. at 195 (Judge

Bill English testifying that in Lee County 400 voters had cast absentee ballots in

person and 600 absentee ballots had been mailed to voters).

      If the Court’s injunction is not stayed, election officials throughout the State

will have to work to implement the injunction and educate voters about the new

requirements. That will cost money and time, and the changes will undoubtedly

confuse voters. And if a reviewing Court then determines that a stay is necessary, or

holds that the injunction shouldn’t have issued to begin with, then the Defendants

will again need to invest time and resources to undo their previous efforts and

educate voters of the additional change. Given all that, it is simply hard to imagine

how the Defendants will not be harmed if Alabama’s election laws are changed—

possibly twice—while an election is ongoing.

      C.     Plaintiffs Will Not Be Substantially Harmed By A Stay.

      By contrast, Plaintiffs will not suffer an irreparable injury by maintaining the

status quo while this case is on appeal. Even if the Court’s findings are ultimately

upheld, that does not mean that Plaintiffs are suffering irreparable harm now. “The

only areas of constitutional jurisprudence where [the Eleventh Circuit] ha[s] said

that an on-going violation may be presumed to cause irreparable injury involve the



                                         11
right of privacy and certain First Amendment claims establishing an imminent

likelihood that pure speech will be chilled or prevented altogether.” Siegel v. LePore,

234 F.3d 1163, 1178 (11th Cir. 2000). And factually, voters will still be able to vote

in the November 3 election—by absentee ballot if they wish, in person if they

choose.

      D.        The Public Interest Demands A Stay.

      Finally, the public interest also demands a stay. First, the State—not

Plaintiffs—represents the public; their interests “merge” when the State moves for

relief, as it does here. See Nken, 556 U.S. at 435. Second, all the risks that the

Supreme Court warned about in the Purcell line of cases apply here with

considerable force because absentee voting for the November 3 election is already

taking place.

      As Secretary Merrill testified, Alabama expects more people to vote absentee

this election cycle than ever before. 9/11/2020 Rough Tr. at 47. That is in large part

because of the Secretary’s efforts to make absentee voting accessible to voters during

the COVID-19 pandemic. For many of these voters, this will be the first time they

will be voting absentee. Changing the rules now will only cause more confusion and

uncertainty. Remarkably (or not, given the simplicity of this truth), Plaintiffs

themselves recognize this. As Benard Simelton, President of the Alabama State

Conference of the NAACP, testified at trial when he was asked what efforts his



                                          12
organization would need to undertake if it “obtain[ed] relief in some counties but not

others”:

      [W]e would try to educate voters on what the new agreements or
      procedures are. I mean, it’s – and then again, we would look at it and
      say, well, we don’t want to confuse voters. And sometimes when you
      start down one path and you get in the middle of that path and you
      change directions, voters might become confused. So we would have
      to look at it and determine, you know, would it be better to proceed on
      with the election as it is. But we would again attempt to educate voters.
      But I couldn’t say right now that we would definitely do it or not try to
      educate voters.

9/10/20 Rough Tr. at 123-24 (emphasis added). The Purcell Court couldn’t say it

any better.

      For similar reasons, the Court’s order permitting curbside voting may cause

voters to miss the opportunity to safely vote absentee. For example, Plaintiff Howard

Porter lives with two adults and has a copier in his home; there is no dispute that he

can safely vote absentee, as this Court recognized in dismissing his claims related to

the witness and photo ID requirements. See Doc. 226 at 7; 9/14/2020 Rough Tr. at

83. Nevertheless, he testified that he would prefer to vote curbside. Id. at 99. Should

he and other voters like him decide to forgo absentee voting in reliance on the

availability of curbside voting, only to have curbside voting be unavailable on

election day, they might be forced to vote at their polling place in person or else miss

the opportunity to vote at all. But the Court can avoid this sort of “incentive to remain




                                           13
away from the polls” by staying the injunction pending appeal. See Purcell, 549 U.S.

at 4–5.

                                 CONCLUSION

      This Court should enter a stay of its injunction pending appeal.


                               Respectfully submitted,

                               Steve Marshall,
                                Attorney General
                               A. Barrett Bowdre (ASB-2087-K29V)
                                Deputy Solicitor General
                               s/ James W. Davis
                               James W. Davis (ASB-4063-I58J)
                               Winfield J. Sinclair (ASB-1750-S81W)
                               Jeremy S. Weber (ASB-3600-X42G)
                               Misty S. Fairbanks Messick (ASB-1813-T71F)
                               Brenton M. Smith (ASB-1656-X27Q)
                               A. Reid Harris (ASB-1624-D92X)
                                 Assistant Attorneys General

                               OFFICE OF ATTORNEY GENERAL
                               501 Washington Avenue
                               Montgomery, Alabama 36130-0152
                               Telephone: (334) 242-7300
                               Fax: (334) 353-8400
                               Barrett.Bowdre@AlabamaAG.gov
                               Jim.Davis@AlabamaAG.gov
                               Winfield.Sinclair@AlabamaAG.gov
                               Jeremy.Weber@AlabamaAG.gov
                               Misty.Messick@AlabamaAG.gov
                               Brenton.Smith@AlabamaAG.gov
                               Reid.Harris@AlabamaAG.gov
                               Counsel for Defendants Secretary of State
                               John H. Merrill and the State of Alabama


                                        14
s/ Todd D. Engelhardt
Todd D. Engelhardt (ASB-8939-T67D)
Robert F. Dyar (ASB-1876-G12Q)
ADAMS AND REESE LLP
1901 6th Avenue North, Suite 3000
Birmingham, AL 35203
(205) 250-5000
todd.engelhardt@arlaw.com
robert.dyar@arlaw.com
Jay M. Ross (ASB-6378-069J)
A. Patrick Dungan (ASB-0951-Y84D)
ADAMS AND REESE LLP
11 North Water Street, Suite 23200
Mobile, AL 36602
(251) 433-3234
jay.ross@arlaw.com
patrick.dungan@arlaw.com

Counsel for Defendant JoJo Schwarzauer

s/ Jerome E. Speegle
Jerome E. Speegle (SPEEJ6724)
Jennifer S. Holifield (HOLIJ4127)
SPEEGLE, HOFFMAN, HOLMAN & HOLIFIELD, LLC
P.O. Box 11
Mobile, Alabama 36601
(251) 694-1700
(251) 694-1998 (fax)
jspeegle@speeglehoffman.com
jholifield@speeglehoffman.com
s/ Lee L. Hale
Lee L. Hale (1143-L44L)
501 Church Street
Mobile, Alabama 36602
(251) 433-3671
(251) 432-1982 (fax)
lee.hale@comcast.net

Counsel for Defendant Judge Don Davis


        15
                            Certificate of Service
       I hereby certify that on September 30, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such to all counsel of record.


                                    s/ James W. Davis
                                    Counsel for Defendants Secretary of State
                                    John H. Merrill and the State of Alabama




                                      16
